Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kneckt, U.S. Patent Publication No. 2020/0221378.
Kneckt teaches:

1. A method for communicating network information regarding at least i) a first wireless local area network (WLAN) in a 6 GHz radio frequency (RF) band and ii) a second WLAN operating in one of a 2.4 GHz RF band and a 5 GHz RF band, the at the first WLAN and the second WLAN managed by an access point (networks can operate in 2.4, 5, or 6 GHz band to advertise APs on the 6 GHz band, [0059]), the method comprising: 
	generating, at the access point, a management frame that includes i) first information indicating first network parameters of the first WLAN operating in the 6 GHz RF band, and ii) second information indicating second network parameters of the second WLAN operating in the one of the 2.4 GHz RF band and the 5 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]); 
	generating, at the access point, a physical layer (PHY) data unit to include the management communication frame (it is inherent that any management frame would be eventually sent across the PHY layer utilizing a PHY PDU); and 
	transmitting, by the access point, the PHY data unit in the one of the 2.4 GHz RF band and the 5 GHz RF band to provide, to any client stations that are operating in the one of the 2.4 GHz RF band and the 5 GHz RF band and that are also capable of operating in the 6 GHz band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]); 
	the second information indicating the second network parameters of the second WLAN operating in the one of the 2.4 GHz RF band and the 5 GHz RF band, and the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to assist the any client stations that are operating in the one of the 2.4 GHz RF band and the 5 GHz RF band and that are also capable of operating in the 6 GHz band with joining the first WLAN operating in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

2. The method of claim 1, wherein generating the management frame comprises: 
	generating the management frame to include, as part of the first information indicating first network parameters of the first WLAN, an operating class subfield and a channel number field corresponding to the first WLAN (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

3. The method of claim 1, wherein generating the management frame comprises: 
	generating the management frame to include the first information indicating first network parameters of the first WLAN within an information element configured to convey network parameter information corresponding to at least one of neighboring access points and co-located access points (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

4. The method of claim 1, wherein transmitting the PHY data unit in the one of the 2.4 GHz RF band and the 5 GHz RF band comprises: 
	transmitting the PHY data unit in the one of the 2.4 GHz RF band and the 5 GHz RF band to provide the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to assist the any client stations that are operating in the one of the 2.4 GHz RF band and the 5 GHz RF band and that are also capable of operating in the 6 GHz band with at least one of i) active scanning in the 6 GHz RF band, and ii) passive scanning in the 6 GHz RF band, to join the first WLAN (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

5. The method of claim 1, wherein generating the management frame comprises generating one of i) a beacon frame and ii) a probe response frame (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

6. An access point configured for operation according to at least a first communication protocol, the access point comprising a wireless network interface device implemented using one or more integrated circuit (IC) devices, wherein the wireless network interface device is configured to: 
	manage at least i) a first wireless local area network (WLAN) operating in a 6 GHz radio frequency (RF) band, and ii) a second WLAN operating in one of a 2.4 GHz RF band and a 5 GHz RF band (networks can operate in 2.4, 5, or 6 GHz band to advertise APs on the 6 GHz band, [0059]), 
	generate a management frame that includes i) first information indicating first network parameters of the first WLAN operating in the 6 GHz RF band, and ii) second information indicating second network parameters of the second WLAN operating in the one of the 2.4 GHz RF band and the 5 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]), 
	generate a physical layer (PHY) data unit to include the management communication frame (it is inherent that any management frame would be eventually sent across the PHY layer utilizing a PHY PDU), and 
	transmit, in the one of the 2.4 GHz RF band and the 5 GHz RF band to provide, to any client stations that are operating in the one of the 2.4 GHz RF band and the 5 GHz RF band and that are also capable of operating in the 6 GHz band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]): 
	the second information indicating the second network parameters of the second WLAN operating in the one of the 2.4 GHz RF band and the 5 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]), and 
	the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to assist the any client stations that are operating in the one of the 2.4 GHz RF band and the 5 GHz RF band and that are also capable of operating in the 6 GHz band with joining the first WLAN operating in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

7. The access point of claim 6, wherein the wireless network interface device is configured to: 
	generate the management frame to include, as part of the first information indicating first network parameters of the first WLAN, an operating class subfield and a channel number field corresponding to the first WLAN (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

8. The access point of claim 6, wherein the wireless network interface device is configured to: 
	generate the management frame to include the first information indicating first network parameters of the first WLAN within an information element configured to convey network parameter information corresponding to at least one of neighboring access points and co-located access points (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

9. The access point of claim 6, wherein the wireless network interface device is configured to: 
	transmit the PHY data unit in the one of the 2.4 GHz RF band and the 5 GHz RF band to provide the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to assist the any client stations that are operating in the one of the 2.4 GHz RF band and the 5 GHz RF band and that are also capable of operating in the 6 GHz band with at least one of i) active scanning in the 6 GHz RF band, and ii) passive scanning in the 6 GHz RF band, to join the first WLAN (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

10. The access point of claim 6, wherein the wireless network interface device is configured to generate the management frame as one of i) a beacon frame and ii) a probe response frame (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

11. A method for communicating in at least i) a first wireless local area network (WLAN) in a 6 GHz radio frequency (RF) band and ii) a second WLAN operating in one of a 2.4 GHz RF band and a 5 GHz RF band, the at the first WLAN and the second WLAN managed by an access point (networks can operate in 2.4, 5, or 6 GHz band to advertise APs on the 6 GHz band, [0059]), the method comprising: 
	receiving, at a communication device that is capable of operating in the one of the 2.4 GHz RF band and the 5 GHz RF band, and that is also capable of operating in the 6 GHz band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]), a physical layer (PHY) data unit in the one of the 2.4 GHz RF band and the 5 GHz RF band, the PHY data unit having a management frame (it is inherent that any management frame would be eventually sent across the PHY layer utilizing a PHY PDU) that includes i) first information indicating first network parameters of the first WLAN operating in the 6 GHz RF band, and ii) second information indicating second network parameters of the second WLAN operating in the one of the 2.4 GHz RF band and the 5 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]); and 
	using, at the communication device, the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to join the first WLAN operating in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

12. The method of claim I1, wherein using the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band comprises: using an operating class subfield and a channel number field, included in the first information indicating first network parameters of the first WLAN, to join the first WLAN operating in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

13. The method of claim I1, further comprising: obtaining the first information indicating first network parameters of the first WLAN from within an information element in the management frame, the information element configured to convey network parameter information corresponding to at least one of neighboring access points and co-located access points (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

14. The method of claim 11, wherein using the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to join the first WLAN operating in the 6 GHz RF band comprises performing at least one of: 
	performing active scanning in the 6 GHz RF band; and 
	performing passive scanning in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

15. The method of claim 11, wherein receiving the PHY data unit having the management frame comprises: 
	wherein receiving the PHY data unit having one of i) a beacon frame and ii) a probe response frame (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

16. A communication device, comprising: 
	a wireless network interface device implemented using one or more integrated circuit (IC) devices, wherein the wireless network interface device is configured to: 
	operate in at least i) a 6 GHz radio frequency (RF) band, and ii) one of a 2.4 GHz RF band and a 5 GHz RF band , receive a physical layer (PHY) data unit (it is inherent that any management frame would be eventually sent across the PHY layer utilizing a PHY PDU) in the one of the 2.4 GHz RF band and the 5 GHz RF band, the PHY data unit having been transmitted by an access point that manages i) a first WLAN operating in the 6 GHz RF band, and ii) a second WLAN operating in the one of the 2.4 GHz RF band and the 5 GHz RF band (networks can operate in 2.4, 5, or 6 GHz band to advertise APs on the 6 GHz band, [0059]), wherein the PHY data unit includes a management frame having i) first information indicating first network parameters of the first WLAN operating in the 6 GHz RF band, and ii) second information indicating second network parameters of the second WLAN operating in the one of the 2.4 GHz RF band and the 5 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]), and 
	use the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to join the first WLAN operating in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

17. The communication device of claim 16, wherein the wireless network interface device is configured to: 
	use an operating class subfield and a channel number field, included in the first information indicating first network parameters of the first WLAN, to join the first WLAN operating in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

18. The communication device of claim 16, wherein the wireless network interface device is configured to: 
	obtain the first information indicating first network parameters of the first WLAN from within an information element in the management frame, the information element configured to convey network parameter information corresponding to at least one of neighboring access points and co-located access points (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

19. The communication device of claim 16, wherein the wireless network interface device is configured to, as part of using the first information indicating the first network parameters of the first WLAN operating in the 6 GHz RF band to join the first WLAN operating in the 6 GHz RF band, at least one of: 
	perform active scanning in the 6 GHz RF band; and 
	perform passive scanning in the 6 GHz RF band (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).  

20. The communication device of claim 16, wherein the wireless network interface device is configured to: 
	receive the PHY data unit having, as the management frame, one of i) a beacon frame and ii) a probe response frame (beacon frames and probe response frames can be utilized to learn information of APs which utilize the 6GHz band and the APs which utilize the 2.4 or 5 GHz band, [0060] – [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463